EXHIBIT 10.2

STOCK OPTION AGREEMENT

STOCK OPTION AGREEMENT made as of the date day of month,                 .

BETWEEN:

 

ONCOTHYREON INC., a corporation,

incorporated under the laws of the State of

Delaware

 

(hereinafter called the “Company”)

 

OF THE FIRST PART

 

- and -

 

Name, an employee/ director

of the Company or one of its Subsidiaries or

an entity controlled by the Company

 

(hereinafter called the “Optionee”)

 

OF THE SECOND PART

WHEREAS the Company has established a Share Option Plan (such Share Option Plan,
as may be supplemented or amended from time to time, is hereinafter called the
“Plan”) for directors and full time employees of the Company or its subsidiaries
and service providers of the Company or any entity controlled by the Company;

AND WHEREAS the Optionee is eligible to participate in the Plan and the granting
of an option to the Optionee pursuant to the Plan on the terms hereinafter set
forth has been duly authorized;

NOW THEREFORE THIS AGREEMENT WITNESSETH that it is agreed by and between the
parties hereto as follows:

 

  1. In this Agreement the term “Share” shall mean one or more common shares in
the capital of the Company as constituted at the date of this Agreement and the
term “Triggering Event” shall have the meaning ascribed thereto in Exhibit A
hereto.

 

  2. The Company hereby grants to the Optionee, subject to the terms and
conditions hereinafter set out, an irrevocable option to purchase number in
words Shares of the Company (hereinafter called the “Optioned Shares”) at the
exercise price of option price $ ##.### (in words) per Share (hereinafter called
the “Purchase Price”).

 

  3. The Optionee shall, subject to the terms and conditions hereinafter set out
and the vesting provisions set forth below, have the right to exercise the
option hereby granted with respect to all or any part of the Optioned Shares at
any time or from time to time on and after the first (1st) anniversary of
[insert vesting commencement date from written consent] (hereinafter called the
“Vesting Commencement Date”), but prior to the close of business on the eighth
(8th) anniversary of the date of grant of such option (hereinafter called the
“Expiry Date”).

 

Page 1 of 7



--------------------------------------------------------------------------------

       Subject to the terms and conditions set forth herein, twenty-five
(25%) per cent of the Optioned Shares shall vest and become exercisable on the
first (1st) anniversary of the Vesting Commencement Date and the balance of the
Optioned Shares shall vest and become exercisable in equal monthly increments
for thirty-six (36) months following the first anniversary of the Vesting
Commencement Date, such that all of the Option Shares shall be vested and
exercisable on the fourth (4th) anniversary of the Vesting Commencement Date.

 

       Notwithstanding the foregoing if a Triggering Event shall occur
subsequent to the latest of the dates on which the shareholders of the Company
approve the Plan, the Optionee shall have the right to immediately exercise the
option hereby granted as to all of the Optioned Shares including, without
limitation, those Optioned Shares which cannot be exercised immediately prior to
the occurrence of the Triggering Event, provided the Optionee at the time of the
occurrence of the Triggering Event is an Employee, Director or Service Provider
(as defined in the Plan). Further, notwithstanding that paragraph 4 hereof, may
provide for a shorter period, the Optionee shall have a minimum of ninety
(90) days from the date of the occurrence of the Triggering Event to exercise
the option hereby granted, provided the Optionee at the time of the occurrence
of the Triggering Event is an Employee, Director or Service Provider and
provided further that the Expiry Date does not occur prior to the expiration of
such ninety (90) day period in which case the minimum period shall be from the
date of the occurrence of the Triggering Event to the Expiry Date.

 

       At the close of business on the Expiry Date the option hereby granted
shall forthwith expire and terminate and be of no further force or effect
whatsoever as to such of the Optioned Shares in respect of which such option has
not then been exercised.

 

  4. In the event of the termination of the Optionee’s employment with the
Company or any Subsidiary of the Company, or the Optionee ceasing to be a
Service Provider, prior to the close of business on the Expiry Date for any
reason other than: (i) death; (ii) Disability; (iii) Retirement; or
(iv) termination of the Optionee’s employment by the Company or its Subsidiary,
as the case may be, or the Optionee’s termination as a Service Provider, in
either case without cause (as determined by the Company in its sole discretion),
the option hereby granted to the Optionee in respect of his employment or as a
Service Provider shall forthwith cease and terminate and be of no further force
or effect whatsoever as to such of the Optioned Shares in respect of which such
option has not been previously exercised.

 

       Other than with respect to the President and each of the Vice-Presidents
of the Company, in the event of the termination of the Optionee’s employment by
the Company or any of its Subsidiaries, as the case may be, or the Optionee’s
termination as a Service Provider, in either case without cause (as determined
by the Company in its sole discretion), any option hereby granted in respect of
his employment or as a result of his being a Service Provider will continue to
vest and may be exercised by the Optionee in accordance with the provisions of
paragraph 3 hereof at any time up to and including, but not after, the date
which is 180 days after the date of the termination of his employment or his
ceasing to be a Service Provider, as the case may be, or prior to the close of
business on the Expiry Date, whichever is the earlier.

 

Page 2 of 7



--------------------------------------------------------------------------------

       With respect to the President and each of the Vice-Presidents of the
Company, in the event of the termination of such Optionee’s employment by the
Company or any of its Subsidiaries, as the case may be, or such Optionee’s
termination as a Service Provider, in either case without cause, or the Optionee
ceasing to be a Service Provider, any option hereby granted in respect of his
employment or as a result of his being a Service Provider will continue to vest
and may be exercised by the Optionee in accordance with the provisions of
paragraph 3 hereof at any time up to and including, but not after, the date
which is the second anniversary of the date of the termination of his employment
or his ceasing to be a Service Provider, as the case may be, or prior to the
close of business on the Expiry Date, whichever is the earlier.

 

       In the event of the Optionee ceasing to be a Director, any option hereby
granted as a result of his being a Director will continue to vest and may be
exercised by the Optionee in accordance with the provisions of paragraph 3
hereof at any time up to and including, but not after, the date which is 180
days after the date of his ceasing to be a Director or prior to the close of
business on the Expiry Date, whichever is the earlier.

 

  5. In the event of the Retirement of the Optionee while in the employment of
the Company or any Subsidiary, the option hereby granted may be exercised by the
Optionee in accordance with the provisions of paragraph 3 hereof at any time up
to and including, but not after, the Expiry Date.

 

  6. In the event of the death of the Optionee while in the employment of the
Company or any Subsidiary or while a Director or Service Provider, as the case
may be, the option hereby granted may be exercised by the legal representative
of the Optionee in the same manner and to the same extent as the Optionee, if
living, could have exercised it under the provisions of paragraph 3 hereof at
any time up to and including, but not after, the date which is 180 days after
the date of the death of the Optionee or prior to the close of business on the
Expiry Date, whichever is the earlier.

 

  7. In the event of the Disability of the Optionee while in the employment of
the Company or any Subsidiary or while a Director or Service Provider, as the
case may be, the option hereby granted may be exercised by the Optionee or the
legal representative of the Optionee in the same manner and to the same extent
as the Optionee could have exercised it under the provisions of paragraph 3
hereof at any time up to and including, but not after, the date which is 180
days after the date on which the Optionee is determined to have a Disability or
prior to the close of business on the Expiry Date, whichever is the earlier.

 

  8. Notwithstanding paragraphs 4 hereof: (i) if an Optionee who was granted an
option in one capacity (e.g., as an employee of the Company) continues on
immediately thereafter with the Company or any of its Subsidiaries in another
capacity (e.g., as a Service Provider or an employee of a Subsidiary of the
Company), then the provisions of paragraph 4 hereof shall not apply to terminate
such option solely as a result of such change; and (ii) the board of directors
of the Company shall have the right by resolution to waive termination of the
option hereby granted where same would otherwise cease and terminate and to fix
the time for vesting of the option hereby granted and within which such Optionee
may exercise the option hereby granted, but the time permitted for vesting and
exercise in said resolution shall not extend beyond the Expiry Date.

 

  9.

Subject to the foregoing, the option hereby granted shall be exercisable by the
Optionee or his legal representative giving written notice to the Company at its
principal office in

 

Page 3 of 7



--------------------------------------------------------------------------------

  the City of Seattle either by mailing the same addressed to the Company at
such office or by delivering such notice to the Corporate Controller of the
Company (not being himself the Optionee) and by the Optionee making payment for
the Optioned Shares as hereinafter provided.

 

       Such notice shall specify the number of Optioned Shares in respect of
which the option hereby granted is being exercised and either shall be
accompanied by payment to the Company in the City of Seattle of the full
purchase price for the number of Optioned Shares so specified, or shall specify
that payment of the full purchase price for the number of Optioned Shares so
specified shall be made to the transfer agent and registrar of the Shares in
exchange for a certificate or certificates representing the number of the
Optioned Shares so specified. Such notice, if mailed, shall be deemed to have
been given on the day upon which such notice is actually received by the Company
and, if delivered as aforesaid, shall be deemed to have been given on the date
of delivery.

 

       Upon receipt of such notice, the Company shall forthwith instruct the
transfer agent and registrar of the Shares to deliver to the Optionee or his
legal personal representative, as the case may be (or as otherwise directed in
the notice exercising the option) within twenty (20) days thereafter a
certificate or certificates in the name of the Optionee or his legal personal
representative as the case may be for the number of Optioned Shares in respect
of which the option is being exercised. In the event that the Optionee has
specified that payment of the Purchase Price for the number of Optioned Shares
so specified is to be made to the transfer agent and registrar of the Shares, in
which event the transfer agent and registrar of the Shares in exchange for a
certificate or certificates representing such number of Optioned Shares, the
Company shall so advise the transfer agent and registrar of the Shares, in which
event the transfer agent and registrar of the Shares shall deliver the
certificate or certificates only against receipt by it of payment to the Company
in the City of Seattle of the full purchase price for the number of Optioned
Shares in respect of which the option is being exercised.

 

       The option shall be deemed to have been exercised with respect to the
number of Shares specified in such notice on the date that payment of the
Purchase Price for such number of Optioned Shares is received by the Company or
by the transfer agent and registrar of the Shares on behalf of the Company, as
the case may be.

 

  10. Nothing herein contained or done pursuant hereto shall obligate the
Optionee to purchase and/or pay for or obligate the Company to issue any
Optioned Shares except those in respect of which the Optionee shall have
exercised this option in the manner hereinbefore provided.

 

  11. In the event that the Shares of the Company are changed, consolidated,
converted, subdivided or reclassified or if any dividend is payable in Shares of
the Company or other action of a similar nature affecting the number of Shares
of the Company is taken, then in such event the number of Shares in respect of
which this option is granted and the number of Shares issuable upon the exercise
of this option shall be correspondingly adjusted without any change in the total
price applicable to the Optioned Shares.

 

  12. The Optionee shall have no rights whatsoever as a shareholder of the
Company in respect of any of the Optioned Shares (including any right to receive
dividends or other distributions in respect thereof) except in respect of
Optioned Shares which shall have been taken up and paid for in full pursuant
hereto.

 

Page 4 of 7



--------------------------------------------------------------------------------

  13. Time shall be of the essence in this Option Agreement.

14.(a)Notwithstanding anything hereinbefore contained to the contrary, the
Optionee shall not be entitled to exercise any option hereby granted with
respect to the Optioned Shares unless and until the Plan has been approved by
the shareholders of the Company at a meeting of shareholders of the Company duly
convened for that purpose.

      (b)Notwithstanding any contrary provision of this Option Agreement, no
certificate representing the Shares will be issued to the Optionee, unless and
until satisfactory arrangements will have been made by the Optionee with respect
to the payment of income, employment and other taxes which the Company
determines must be withheld with respect to such Shares. To the extent
determined appropriate by the Company in its discretion, it will have the right
(but not the obligation) to satisfy any tax withholding obligations by reducing
the number of Shares otherwise deliverable to the Optionee. If the Optionee
fails to make satisfactory arrangements for the payment of any required tax
withholding obligations hereunder at the time of the Option exercise, the
Optionee acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.

      (c)It is understood and acknowledged that the Company has offered the
Optionee no tax or other advice in connection with this option and assumes no
responsibility therefor. It is the responsibility of the Optionee to obtain his
own independent tax and other advice with respect to this option.

 

  15. This Option Agreement shall inure to the benefit of and shall be binding
upon the Company and its successors and shall also enure to the benefit of and
be binding upon the Optionee and, as provided in paragraphs 6 and 7 hereof, his
legal personal representative. This Option Agreement and the option granted
hereby shall not be assignable by the Company or by the Optionee or his legal
personal representative. Subject to prior approval of the stock exchanges on
which the Shares are listed and any other relevant regulatory authority, the
terms and conditions of this Option Agreement may be amended, modified or
altered by the Company with the consent of the Optionee provided that such
amendment, modification or alteration is not contrary to the provisions of the
Plan and this Option Agreement.

 

Page 5 of 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Option Agreement has been executed by the parties
hereto.

 

ONCOTHYREON INC. By:  

Robert L. Kirkman, MD

President & CEO

OPTIONEE

 

  Signature   Printed Name     Residence Address

 

Page 6 of 7



--------------------------------------------------------------------------------

EXHIBIT A

 

  (a) “Change in Control” shall be deemed to have occurred if, on or after the
date hereof (i) the board of directors of the Company passes a resolution to the
effect that, for purposes of the Share Option Plan of the Company and this
agreement, a Change in Control has occurred or (ii) any person or any group of
two or more persons acting jointly or in concert becomes the beneficial owner,
directly or indirectly, or acquires the right to control or direct, twenty-five
(25%) per cent or more of the outstanding voting securities of the Company or
any successor to the Company in any manner, including without limitation as a
result of a takeover bid or an amalgamation of the Company with any other
corporation or any other business combination or reorganization, and for
purposes hereof “voting security” means any security other than a debt security
carrying a voting right either under all circumstances or under some
circumstances that have occurred and are continuing;

 

  (b) “Disability” means an inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months or a determination by the
board of directors of the Company in its sole discretion.

 

  (c) “Offer” means an offer to purchase, a solicitation of an offer to sell or
an acceptance of an offer to sell Shares made by an Offeror to all or
substantially all the holders of Shares whose last address on the records of the
Company is in Canada other than the Offeror or any associate of the Offeror or
any person acting jointly or in concert with the Offeror in relation to the
Offer and shall include any amended, supplemented or extended Offer and any
Offer made through the facilities of a stock exchange in Canada on which the
Shares are listed;

 

  (d) “Offeror” means any person, other than an agent, who makes an Offer,
including the Company, and shall include any persons who make an Offer or Offers
acting jointly or in concert;

 

  (e) “Retirement” means: (i) the act of an Employee voluntarily retiring from
employment at any time after the Employee has reached the age of sixty; or
(ii) the termination of an Employee’s employment after the Company’s and/or any
Subsidiary’s determination that there is not enough work to continue to employ
the Employee, at any time after the Employee has reached the age of sixty and
has been employed by the Company and/or a Subsidiary for a minimum period of ten
consecutive years immediately preceding the date of his retirement; and

 

  (f) “Triggering Event” means a Change in Control having occurred or an Offer
having been made.

 

Page 7 of 7